                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


 MARK D. BEAVERS,

                         Petitioner,            Case No. 1:16-cv-00026-DCN

 vs.                                            MEMORANDUM DECISION
                                                AND ORDER
 STEVE LITTLE,

                         Respondent.


       Previously in this matter, the Court dismissed all of Petitioner Mark D. Beavers’

claims except Claims 1 and 12. Respondent has filed an Answer and Brief in Support of

Dismissal. Dkt. 28. Petitioner was provided with an extension of time through March 14,

2019, in which to file a reply. Dkt. 65. He has elected not to file anything further in

support of his claims.

       The Court takes judicial notice of the parties’ lodging of the state court record. See

Fed. R. Evid. 201(b); Dawson v. Mahoney, 451 F.3d 550, 551 (9th Cir. 2006). Having

carefully reviewed the record and considered the arguments of the parties, the Court

enters the following Order.

                                       BACKGROUND

       The Idaho Court of Appeals described the facts of the underlying charges against

Petitioner as follows:

              After receiving reports of a strong odor of marijuana
              emanating from Beavers’ home, police obtained a search


MEMORANDUM DECISION AND ORDER - 1
                warrant. During the search of Beavers’ home, police
                discovered forty-five growing marijuana plants, jars
                containing marijuana, and literature on growing marijuana.
                Police also discovered scales, bags, and paraphernalia.
                Beavers was arrested and charged with trafficking in
                marijuana and possession of a controlled substance with the
                intent to deliver [in one case].

                While Beavers was out on bond on those charges, he was
                arrested for selling marijuana to an undercover police officer.
                Police again obtained a search warrant for his home and
                discovered growing marijuana plants, seeds, bags, scales, and
                jars containing marijuana. Beavers was charged with
                trafficking in marijuana, possession of a controlled substance
                with the intent to deliver, and delivery of a controlled
                substance in [a second case].

State’s Lodging B-5 at 1-2.

       Petitioner was convicted of both sets of crimes in two separate cases and trials in

the First Judicial District Court in Coeur d’Alene, Idaho. In the second case that is the

subject of this action, he was convicted of trafficking in marijuana under Idaho Code §

37–2732(a)(1)(B); possession of marijuana with intent to deliver under I.C. § 37–

2732(a)(1)(A); delivery of marijuana under I.C. § 37–2732(a)(1)(B); and sentencing

enhancements.

       The two sets of crimes were eventually consolidated for sentencing. The district

court sentenced Petitioner to a unified term of twelve years with two years determinate

for trafficking, a concurrent unified term of five years with two years determinate for

possession with intent to deliver, and a consecutive sentence of three years determinate

for delivery.

       This habeas corpus action challenges only the second set of charges. Attorney



MEMORANDUM DECISION AND ORDER - 2
Martin Neils, of the Kootenai County Public Defender Office, represented Petitioner at

his first trial; Attorney Staci Anderson represented Petitioner at his second trial.

                                  STANDARD OF LAW

      1.      AEDPA Deferential Review Standard

       Federal habeas corpus relief may be granted where a petitioner “is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a). A challenge to a state court judgment that addressed the merits of any federal

claims is governed by Title 28 U.S.C.§ 2254(d), as amended by the Anti-terrorism and

Effective Death Penalty Act of 1996 (“AEDPA”).

       The AEDPA limits relief to instances where the state court’s adjudication of the

petitioner’s claim:

       1.     resulted in a decision that was contrary to, or involved an unreasonable
              application of, clearly established Federal law, as determined by the
              Supreme Court of the United States; or

       2.     resulted in a decision that was based on an unreasonable determination of
              the facts in light of the evidence presented in the state court proceeding.

28 U.S.C. § 2254(d). A federal habeas court reviews the state court’s “last reasoned

decision” in determining whether a petitioner is entitled to relief. Ylst v. Nunnemaker, 501

U.S. 797, 804 (1991).

       Where a petitioner contests the state court’s legal conclusions, including

application of the law to the facts, § 2254(d)(1) governs. That section consists of two

alternative tests: the “contrary to” test and the “unreasonable application” test.

       Under the first test, a state court’s decision is “contrary to” clearly established



MEMORANDUM DECISION AND ORDER - 3
federal law “if the state court applies a rule different from the governing law set forth in

[the Supreme Court’s] cases, or if it decides a case differently than [the Supreme Court]

[has] done on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694

(2002).

       Under the second test, to satisfy the “unreasonable application” clause of

§ 2254(d)(1) the petitioner must show that the state court—although it identified “the

correct governing legal rule” from Supreme Court precedent—nonetheless “unreasonably

applie[d] it to the facts of the particular state prisoner’s case.” Williams (Terry) v. Taylor,

529 U.S. 362, 407 (2000). “Section 2254(d)(1) provides a remedy for instances in which

a state court unreasonably applies [Supreme Court] precedent; it does not require state

courts to extend that precedent or license federal courts to treat the failure to do so as

error.” White v. Woodall, 572 U.S 415, 426 (2014).

       A federal court cannot grant habeas relief simply because it concludes in its

independent judgment that the state court’s decision is incorrect or wrong; rather, the

state court’s application of federal law must be objectively unreasonable to warrant relief.

Lockyer v. Andrade, 538 U.S. 63, 75 (2003); Bell, 535 U.S. at 694. If fairminded jurists

could disagree on the correctness of the state court’s decision, then relief is not warranted

under § 2254(d)(1). Harrington v. Richter, 562 U.S. 86, 101 (2011). The Supreme Court

emphasized that “even a strong case for relief does not mean the state court’s contrary

conclusion was unreasonable.” Id. (internal citation omitted).

       Though the source of clearly established federal law must come only from the

holdings of the United States Supreme Court, circuit precedent may be persuasive


MEMORANDUM DECISION AND ORDER - 4
authority for determining whether a state court decision is an unreasonable application of

Supreme Court precedent. Duhaime v. Ducharme, 200 F.3d 597, 600-01 (9th Cir. 1999).

However, circuit law may not be used “to refine or sharpen a general principle of

Supreme Court jurisprudence into a specific legal rule that th[e] [Supreme] Court has not

announced.” Marshall v. Rodgers, 569 U.S. 58, 64 (2013).

      2. De Novo Review Standard

       In some instances AEDPA deferential review does not apply. If the state appellate

court did not decide a properly-asserted federal claim, if the state court’s factual findings

are unreasonable under § 2254(d)(2), or if an adequate excuse for the procedural default

of a claim exists, then § 2254(d)(1) does not apply, and the federal district court reviews

the claim de novo. Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002). In such a case,

as in the pre-AEDPA era, a district court can draw from both United States Supreme

Court and well as circuit precedent, limited only by the non-retroactivity rule of Teague

v. Lane, 489 U.S. 288 (1989).

       Under de novo review, if the factual findings of the state court are not

unreasonable, the Court must apply the presumption of correctness found in 28 U.S.C. §

2254(e)(1) to any facts found by the state courts. Pirtle, 313 F.3d at 1167. Contrarily, if a

state court factual determination is unreasonable, or if there are no state court factual

findings, the federal court is not limited by § 2254(e)(1),the federal district court may

consider evidence outside the state court record, except to the extent that § 2254(e)(2)

might apply. Murray v. Schriro, 745 F.3d 984, 1000 (9th Cir. 2014).




MEMORANDUM DECISION AND ORDER - 5
                  REVIEW OF MERITS OF REMAINING CLAIMS

      1. Discussion of Claim 1

       Petitioner alleges that the trial court failed to permit him to present evidence to

support a “necessity” defense and failed to give a “necessity” defense jury instruction.

Dkt. 3, p. 12. Petitioner desired to present evidence showing that he had digestive

problems that he believed could be addressed by using “medical marijuana,” although he

has never been able to adequately explain a causal link between his own medical

necessity for the illegal drug and the act of selling marijuana to an undercover officer.

       While the Petition did not clearly state a federal claim based on these allegations,

the Court informed him that it would construe the claim liberally to include those federal

claims that were previously presented to the Idaho Supreme Court. Dkt. 9. In its review

of the state court record, the Court noted that Petitioner had relied on a United States

Supreme Court case, Holmes v. South Carolina, 547 U.S. 319 (2006), in his state

appellate briefing before the Idaho Supreme Court. Holmes stands for the Fourteenth

Amendment due process proposition that, in determining whether to admit evidence

related to a defense, a trial court should ‘“focus on the probative value or the potential

adverse effects of admitting the defense evidence’ instead of focusing on the strength of

the prosecution’s case”; this preferred analysis ensures that the trial court does not violate

a defendant’s due process right ‘to have ‘a meaningful opportunity to present a complete

defense.’” Id. at 329-331.

       Based on the issues raised in Petitioner’s state appellate briefing, this Court

determined that Petitioner could “proceed to the merits of [Claim 1] only to the extent


MEMORANDUM DECISION AND ORDER - 6
that [he] asserts that the trial court unconstitutionally shifted the burden of persuasion to

Petitioner regarding his necessity defense.” Dkt. 21 at 16 (parentheticals added). In his

briefing before this Court, Petitioner has confirmed that his legal theory behind Claim 1

is that the “denial of the opportunity to present evidence in a state court proceeding …

rendered the trial so fundamentally unfair as to violate due process.” Dkt. 18 at 2.

       On appellate review of this claim, the Idaho Court of Appeals analyzed the trial

court’s handling of Petitioner’s offer of proof made to show that a necessity jury

instruction was warranted. The Idaho Court of Appeals agreed with the trial court that the

offer of proof failed to demonstrate, “either through expert testimony or other credible

medical evidence, that marijuana is a medically effective treatment for his health

issues[,]” and “did not present any evidence regarding his income or the price of his

medications in order to demonstrate how he was unable to pay for a $15 doctor visit in

order to continue to treat his symptoms.” State’s Lodging B-5 at 7-8.

       Particularly addressing the due process question, Respondent argues that the state

court record shows that the trial court did not unconstitutionally shift the burden of

persuasion to Petitioner. The four elements to be analyzed for Idaho’s common law

necessity defense are: “(1) a specific threat of immediate harm; (2) the circumstances

which necessitate the illegal act must not have been brought about by the defendant; (3)

the same objective could not have been accomplished by a less offensive alternative

available to the actor; and (4) the harm caused was not disproportionate to the harm

avoided.” State’s Lodging B-5 at 4.

       The Idaho Court of Appeals affirmed the trial court’s decision that the first and


MEMORANDUM DECISION AND ORDER - 7
third elements were lacking in Petitioner’s offer of proof:

              At the conclusion of the offer of proof, the district court
              determined that Beavers failed to show that he lacked
              adequate legal medical alternatives to marijuana or that he
              was subject to a specific threat of immediate harm.
              Specifically, the district court found that Beavers had not
              presented evidence to demonstrate that he reasonably pursued
              medical attention prior to turning to marijuana. Further, the
              district court determined that the amount of marijuana at
              Beavers’ home was not reasonable for personal use to treat a
              medical condition.

              During his offer of proof, Beavers testified that he had over
              thirty marijuana plants in his home and that he was utilizing
              those plants to alleviate his gastrointestinal problems. Beavers
              also testified that, after his arrest in his first case, he began to
              visit doctors and obtained prescription medication to treat his
              high blood pressure and irritable bowel syndrome (IBS).
              Beavers stated that he visited a doctor who allowed a sliding
              scale payment plan, requiring approximately $15 per visit.
              Beavers further testified that his high blood pressure and IBS
              made it difficult for him to complete daily activities, but that
              the medication provided by his doctor helped alleviate his
              symptoms. However, Beavers asserted that he stopped using
              the prescription medications when he developed a side effect
              to the IBS medication. In addition, Beavers testified that he
              could no longer afford to pay to see a doctor and turned again
              to marijuana to treat his symptoms.

              Again, Beavers’ argument is unsupported by the record.
              Beavers admitted that the prescription medication provided
              by physicians alleviated his high blood pressure. Beavers
              testified that he developed a serious side effect to the IBS
              medication, but stopped taking both medications because he
              could not afford to see another doctor and preferred to use
              marijuana. However, during his offer of proof, Beavers did
              not present any evidence regarding his income or the price of
              his medications in order to demonstrate how he was unable to
              pay for a $15 doctor visit in order to continue to treat his
              symptoms. In addition, Beavers failed to demonstrate, either
              through expert testimony or other credible medical evidence,
              that marijuana is a medically effective treatment for his health


MEMORANDUM DECISION AND ORDER - 8
              issues. As such, Beavers has failed to show that a reasonable
              view of his testimony met the prima facie element that the
              treatment of his symptoms could not have been accomplished
              by a legal or less offensive alternative. Therefore, the district
              court did not err when it declined to allow Beavers to present
              evidence to the jury on the necessity defense. Likewise, the
              district court did not err when it refused to instruct the jury in
              Beavers’ second trial on the common-law defense of
              necessity.

State’s Lodging B-5 at 6-7. The trial court also noted that, inconsistent with his claim that

he was unable to pay $15 for a doctor visit to treat his gastrointestinal problem, he

testified at trial that he bought and remodeled a home, and purchased vehicles, boats, and

equipment and materials needed to start his marijuana grow operation. See State’s

Lodging A-6 at 100-104.

       The Idaho Court of Appeals determined that the trial court properly disallowed the

necessity defense evidence and jury instruction, and the Idaho Supreme Court denied

review without comment. The Idaho Court of Appeals did not particularly conduct a

Holmes due process analysis in rejecting the claim on appeal. However, its decision

rejecting the merits of the necessity defense claim is not contrary to Holmes. See 28

U.S.C. §2254(d)(1). That is, it is clear from the record that the trial court decision was not

focused on the strength of the prosecution’s case, but on whether Petitioner had met his

burden of presenting adequate evidence addressing each of the four necessity defense

elements.

       Respondent persuasively argues that, while the trial court’s assessment of the

number of Petitioner’s marijuana plants could be construed as assessing “the strength of

the prosecution’s case,” see State’s Lodging A-6, p.132, the crux of Holmes is forbidding


MEMORANDUM DECISION AND ORDER - 9
the focus to be on that element. 547 U.S. at 329-331. That is, assessment of the number of

plants in Petitioner’s home amounted only about one-quarter of the state court analysis of

the necessity defense evidence. The record reflects that the trial court conducted a

thorough and balanced analysis of the four elements required for a necessity defense.

Much of the evidence assessed had nothing to do with the strength of the prosecution’s

case—including the information about Petitioner’s medical condition, medical treatment

history, whether the medical condition was treatable by marijuana, whether there were

alternative traditional methods of treatment available, how much traditional medical

treatment cost, and Plaintiff’s financial status.

       This Court concludes that Petitioner has failed to show that the trial court

unconstitutionally shifted the burden of establishing a necessity defense, or violated

Petitioner’s right to have a meaningful opportunity to present a complete defense, when it

refused to permit him to present his “necessity” evidence to the jury or have a

corresponding jury instruction. Accordingly, the Court concludes that Petitioner is not

entitled to relief on Claim 1, construed as a Fourteenth Ament due process claim. Either

under AEDPA or on de novo review, the claim fails. It will be denied and dismissed with

prejudice.


2. Discussion of Claim 12

       Petitioner asserts that his trial counsel was ineffective for not allowing him an

opportunity to listen to the recorded conversations between him and the confidential

informant before trial began. Dkt. 3 at 19-20. Petitioner also contends that his trial



MEMORANDUM DECISION AND ORDER - 10
counsel failed to allow him to participate in deciding how to edit the conversations,

which allegedly resulted in the jury not hearing evidence supporting the defense of

entrapment. Id.

       On post-conviction appellate review, the Idaho Court of Appeals found that the

state district court correctly dismissed this claim. State’s Lodging F-4 at 4. The Idaho

Court of Appeals reasoned:

              Beavers has not provided specific facts showing deficiency or
              prejudice in his petition and supporting affidavit. . . . In his
              affidavit, Beavers stated that the “net” effect of trial counsel’s
              actions “was to prevent the jury from hearing recorded
              evidence in support of the defense of entrapment.” In his
              petition and affidavit, Beavers did not present any specific
              facts such as the content of the unedited recordings, showing
              how the unedited recordings supported an entrapment
              defense. Beavers’ opinion as to the net effect of the editing
              provides no facts in support of the claim. Without such
              information, the district court was unable to objectively
              determine whether trial counsel was deficient and whether
              trial counsel’s alleged deficiencies prejudiced Beavers. Thus,
              Beavers did not make a prima facie case of ineffective
              assistance of counsel and the district court properly dismissed
              his ineffective assistance of counsel claim.

State’s Lodging F-4, pp.4-5.

       This Court agrees with the outcome of the post-conviction appeal. The claim is

based on vague and speculative grounds. In this action, Petitioner similarly has failed to

provide facts that would show how the portions of the recordings that were edited out

would have supported an entrapment defense. Id.; see Dkt. 3 at 19-20. Accordingly, this

claim fails either on AEDPA deferential review or on de novo review.




MEMORANDUM DECISION AND ORDER - 11
                                         ORDER

     IT IS ORDERED:

    1. Petitioner’s Petition for Writ of Habeas Corpus (Dkt. 3) is DENIED and

       DISMISSED with prejudice.

    2. The Court does not find its resolution of this habeas matter to be reasonably

       debatable, and a certificate of appealability will not issue. See 28 U.S.C.

       § 2253(c); Rule 11 of the Rules Governing Section 2254 Cases. If Petitioner

       wishes to appeal, he must file a timely notice of appeal with the Clerk of Court.

       Petitioner may seek a certificate of appealability from the Ninth Circuit by

       filing a request in that court.



                                               DATED: March 25, 2019


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 12
